Citation Nr: 1139578	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-34 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2007 rating decisions of the RO.  

The Board remanded the case to the RO in April 2010 for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the June 2008 Substantive Appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge.  

The claims file shows that she was scheduled for a hearing in Washington, DC, in October 2009.  She failed to appear at the hearing.  

However, in light of her request for a videoconference hearing, she should be given another opportunity to appear at a hearing.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required. 

The Board notes that the RO was directed to give the Veteran another opportunity for a videoconference hearing in the April 2010 Board remand, although this instruction was not addressed in the action paragraphs.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to contact the Veteran in order to schedule him for the requested videoconference hearing with a Veterans Law Judge at the earliest opportunity in connection with the claim pending on appeal.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


